Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-28 are pending.  Claims 1-18, 20-23 and 26-28 are the subject of this FINAL Office Action.  Claims 19 and 24-25 are withdrawn.  Applicants amendments to the claims warrant new grounds of rejection.


New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18, 20-23 and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, the Office cannot determine the critical binding locations of each of the primers.  First, claim 1 states “extending said first primer to generate a first concatemer comprising a first single-stranded polynucleotide hybridized to said circular polynucleotide, wherein said single-stranded polynucleotide comprises a second sequence that is complementary to said first sequence that is complementary to said first sequence of said circular polynucleotide.”  The italicized portion above is confusing.  It is not clear which of the two following interpretations is intended: second sequence complementary to first sequence in two areas; or first sequence is complementary to itself.  This is critical because the first concatemer comprising a first single-stranded polynucleotide sets the location of the second primer: “hybridizing said second primer to a portion of said sequence of said first single stranded polynucleotide.”  Thus, one cannot determine the metes and bounds of this first concatemer comprising a first single-stranded polynucleotide.
	Second, it is unclear where the second primer binds. Claim 1 states “hybridizing said second primer to a portion of said sequence of said first single stranded polynucleotide.”  However, there are multiple single-stranded polynucleotide “sequences” in preceding steps of the claims.  Thus, it is unclear which sequence.
	In sum, the Office cannot fairly apply prior art without guessing as to the metes and bounds of the primer locations.

Prior Art and Potential Obvious-Type Double Patenting (ODP) Claims
The following prior art may be relevant (see parent US patent app. no. 16/434,941): KAZAKOV (US 2012/0164651), as evidenced by Dean et al., Comprehensive human genome amplification using multiple displacement amplification, Proc Natl Acad Sci USA. 2002 Apr 16;99(8):5261-6. doi: 10.1073/pnas.082089499 in view of Jensen et al. (Noninvasive Detection of a Balanced Fetal Translocation from Maternal Plasma, Clin Chem. 2014 Oct;60(10):1298-305. doi: 10.1373/clinchem.2014.223198. Epub 2014 Jul 16).
The following patents and patent application may be relevant to ODP: US 10155980; US 10724088; US 10767222; 15/780370; 16/896073; 16/927898; US 11,286,519.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637